DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/181562, filed on 11/06/2018. Claims 1-20 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10, 13-14, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2947254 to Teboul (henceforth referred to as Teboul).
Regarding claims 1-3, 5, 8-9, Teboul discloses an elevator access system (i.e. Title) comprising: 
a key extension (i.e. Fig. 3, ref. 2) having a first portion (i.e. Fig. 3, ref. 12) arranged to engage with a key (i.e. Fig. 3, ref. 10) and a second portion (i.e. Fig. 7A, ref. 14); and 
an access mechanism having: 
an extension engagement element (i.e. Fig. 3, ref. 3) arranged to receive and fixedly engage with the second portion of the key extension; and 

Further comprising a housing (i.e. Fig. 3, ref. 1b), wherein at least the extension engagement element and the opening element are housed within the housing.  
Wherein the key extension comprises at least one protrusion (i.e. Fig. 7A, ref. 19) and wherein the access mechanism includes at least one locking groove (i.e. Fig. 6, ref. 24), wherein when the key extension is operated within the access mechanism the at least one protrusion moves within the at least one locking groove to prevent removal of the key extension after operation of the access mechanism. 
Wherein the access mechanism is installed in a landing door lintel of an elevator system (i.e. Machine translation, first line in “Background” section). 
Wherein the second portion includes an engagement aperture (i.e. Fig. 7B, ref. 18) wherein the engagement aperture is arranged to provide secure and operable engagement between the key extension and the extension engagement element. 
Wherein the opening element is integrally formed with the extension engagement element (i.e. functional language: Merriam Webster Dictionary defines Integral as 1c: formed as a unit with another part-Fig. 3, ref. 3 and 7 can be considered formed as a unit).
Regarding claims 10, 13-14, 16, 19-20, Teboul discloses an elevator system (i.e. implied by title) comprising: 
an elevator shaft (i.e. Machine Translation in “Field of Invention”) with an elevator car moveable within the elevator shaft; and 

an elevator access system installed at at least one of the landing doors, the elevator access system comprising: 
a key extension (i.e. Fig. 3, ref. 2) having a first portion (i.e. Fig. 3, ref. 12) arranged to engage with a key (i.e. Fig. 3, ref. 10) and a second portion (i.e. Fig. 7A, ref. 14); and 
an access mechanism having: 
an extension engagement element (i.e. Fig. 3, ref. 3) arranged to receive and fixedly engage with the second portion of the key extension; and 
an opening element (i.e. Fig. 3, ref. 7) operably connected to the extension engagement elements such that operation of the extension engagement element causes operation of the opening element.
Further comprising a housing (i.e. Fig. 3, ref. 1b), wherein at least the extension engagement element and the opening element are housed within the housing.
Wherein the key extension comprises at least one protrusion (i.e. Fig. 7A, ref. 19) and wherein the access mechanism includes at least one locking groove (i.e. Fig. 6, ref. 24), wherein when the key extension is operated within the access mechanism the at least one protrusion moves within the at least one locking groove to prevent removal of the key extension after operation of the access mechanism. 
Wherein the access mechanism is installed in a landing door lintel of an elevator system (i.e. Machine translation, first line in “Background” section). 

Wherein the opening element is integrally formed with the extension engagement element (i.e. functional language: Merriam Webster Dictionary defines Integral as 1c: formed as a unit with another part-Fig. 3, ref. 3 and 7 can be considered formed as a unit).
Allowable Subject Matter
Claims 11-12 allowed.
Claims 4, 6-7, 15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 2,313,172 to Rechberger teaches an elevator key with an extension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654